The Court.
—The petition in this case purports to be one for leave to prove an exception, under section 652 of the Code of Civil Procedure; but it is really a petition to remodel a bill of exceptions, settled and signed by the judge of the trial court, by striking out certain things therein contained. The power of this court in the premises is discussed in Landers v. Landers, 82 Cal. 480, and other cases. The duty and power of settling statements and bills of exceptions rest generally and properly in the judge of the trial court. This court can interfere with such statement or bill only in the cases provided by statute; and the only case thus provided is found in said section 652. But that section-refers only to a case where the judge has “ refused to allow an exception.” It does not give this court jurisdiction to remodel a bill of exceptions generally, by striking matter out of it, etc., as is prayed for in this petition. The power of this court must be confined within the limits prescribed by the code. The petition is denied.
*353Paterson, J., concurred in the order denying the petition.
Thornton J., and Works, J., did not participate in the decision.
Rehearing denied.